Exhibit 10.4

SMBC CAPITAL MARKETS, INC.

 

 

Sumitomo Mitsui Banking Corporation Group

CONFIRMATION

 

Date:

 

To:

 

October 29, 2018

 

Booz Allen Hamilton Inc.

101 Park Avenue

New York NY 10178

USA

From:

 

SMBC Capital Markets, Inc.

277 Park Avenue, Fifth Floor

New York, New York 10172

cc:  

Documentation Contact: Lu Yang

Telephone: 212-262-2697

Telefax: 212-224-4959

Email Address: NYConfirms@smbc-cm.com

Re:

  Swap Transaction, dated as of October 29, 2018 between SMBC Capital Markets,
Inc. (“Party A”) and Booz Allen Hamilton Inc. (“Party B”).

Our Reference Number: B8V1608

Unique Swap Identifier: 1030443023 PRISM000000000000000000B8V160800

The purpose of this letter agreement is to set forth the terms and conditions of
the Swap Transaction entered into between SMBC Capital Markets, Inc. and Booz
Allen Hamilton Inc. on the Trade Date specified below (the “Swap Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. This document supersedes all previous
confirmations and amendments with respect to the above referenced transaction.

The definitions and provisions contained in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

1. ISDA AGREEMENT:

This Confirmation supplements, forms a part of, and is subject to, the ISDA
Master Agreement dated as of February 6, 2017 (the “Agreement”), between SMBC
Capital Markets, Inc. and Booz Allen Hamilton Inc.. All provisions contained in
the Agreement shall govern this Confirmation except as expressly modified below.

 

 

277 Park Avenue    New York, NY 10172    PHONE: 212-262-2697    FAX: 
212-224-4959    Email: LYang@smbc-cm.com



--------------------------------------------------------------------------------

Page 2   B8V1608

 

2. TERMS OF SWAP TRANSACTION:    The terms of the particular Swap Transaction to
which this Confirmation relates are as follows: Notional Amount:    USD
50,000,000.00 Trade Date:    October 29, 2018 Effective Date:    April 30, 2019
Termination Date:    June 30, 2023, subject to adjustment in accordance with the
Modified Following Business Day Convention FLOATING AMOUNTS:    (PARTY A)
Floating Rate Payer:    SMBC Capital Markets, Inc. Floating Rate Payer Payment
Dates:    The last calendar day of the month from and including May 31, 2019 up
to and including Termination Date; subject to adjustment in accordance with the
Modified Following Business Day Convention Floating Rate for initial Calculation
Period:    To be determined two New York and London Banking Days prior to the
Effective Date using the Floating Rate Option with a Designated Maturity of 1
Month Floating Rate Option:    USD-LIBOR-BBA, however the reference to “two
London Banking Days” in the third line of the definition of “USD-LIBOR-BBA” as
published in Section 7.1.(ab).(xxii) of the 2006 ISDA Definitions is replaced by
“two New York and London Business Days”, provided, however, that if the Floating
Rate Option for any Calculation Period is less than 0.00% (percent) per annum,
then the Floating Rate for such Calculation Period will be deemed to be 0.00%
(percent) per annum Designated Maturity:    1 Month Spread:    Inapplicable
Floating Rate Day Count Fraction:    Actual/360 Reset Dates:    The first day of
each Floating Rate Calculation Period, subject to adjustment in accordance with
the Modified Following Business Day Convention Compounding:    Inapplicable
FIXED AMOUNTS:    (PARTY B) Fixed Rate Payer:    Booz Allen Hamilton Inc.



--------------------------------------------------------------------------------

Page 3   B8V1608

 

Fixed Rate Payer Payment Dates:    The last calendar day of the month from and
including May 31, 2019 up to and including Termination Date; subject to
adjustment in accordance with the Modified Following Business Day Convention
Fixed Rate:    3.04800 % (percent) per annum Fixed Rate Day Count Fraction:   
Actual/360 FEE AMOUNTS:    Business Days for Payments by both parties:    New
York and London Calculation Agent:    SMBC Capital Markets, Inc. 3. CREDIT
SUPPORT DOCUMENTS:    As per the Schedule to the ISDA Master Agreement 4.
PAYMENT INSTRUCTIONS:    Payments to SMBC Capital Markets, Inc. of USD amounts:
Depository:    JPMorgan Chase Bank, National Association ABA Routing No.:   
021000021 Address:    New York, NY In Favor Of:    SMBC Capital Markets, Inc.
Account No.:    544-7-77993 CHIPS:    295277 SMBC Ref No:    B8V1608 Please
contact Operations Group if you have any questions concerning SMBC Capital
Markets, Inc.’s payment instructions referenced above (Telephone: 212-224-5060;
Telefax: 212-224-5122). Payments to Booz Allen Hamilton Inc. of USD amounts:
Depository:    PLEASE ADVISE

Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction):

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction: it being understood that
information and explanations relating to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.

(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.



--------------------------------------------------------------------------------

Page 4   B8V1608

 

(iii) Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of this Transaction.

Please confirm that the foregoing correctly sets forth the terms of the
agreement between you and us by executing this Confirmation and returning it to
the documentation contact above.

Yours Sincerely,

 

SMBC Capital Markets, Inc. By:       /s/ Lu Yang Name:       Lu Yang Title:  
    Analyst

 

By:       /s/ Danny Boodram Name:       Danny Boodram Title:       Director

Confirmed as of the date first written above:

 

Booz Allen Hamilton Inc. By:       /s/ Brian Hockenberry Name:       Brian
Hockenberry Title:       Assistant Treasurer